McBRIDE, Judge.
This suit was brought by Mrs. Guiseppa Trompetto, wife of Lynn C. Orgeron, for injuries due to her asphyxiation on January 18, 1948, in the premises 514 Second Street, Gretna, Louisiana, discussed in the case of Gaida v. Hourgettes, La.App., 67 So.2d 737, in an opinion and decree handed down by us this day.
The evidence shows that Mrs. Orgeron was in a late stage of pregnancy at the time of her asphyxiation. She suffered from nausea and headaches and much mental anguish, fear, and anxiety for her unborn child. We believe she is entitled to recover the sum of $300.
Therefore, the judgment appealed from is reversed, and it is now ordered that the plaintiff herein, Mrs. Guiseppa Trompetto, wife of Lynn C. Orgeron, have judgment against the defendant, Mrs. Elaine Hour-gettes, wife of D. M. Charles, for the full sum of $300, with legal interest from judicial demand, and for the costs .of both courts.
Reversed.